Grant, J.
Defendant hired from the plaintiff, a livery stable keeper in Detroit, a team of horses, to drive around the city. He used them three hours, and, when returned, they were in a very weak condition. One died the same day, and the other the next. Plaintiff instituted this suit, claiming that the defendant had failed to properly drive and to take due and proper care of the horses, and that their death resulted in consequence. The evidence on the part of the defense tended to show that the horses were properly driven, and that they died from an overdose of medicine administered a day or two before, namely, a ball containing 3 drams of aloes, 1-i drams of calomel, and some gentian. The defendant had verdict and judgment.
Two errors are assigned:
1. A witness for the plaintiff was asked his opinion as to what caused their death. Objection was made to this that the witness had not shown sufficient experience or knowledge to justify his opinion. The ruling was correct. The witness was not shown to have had any skill or experience in the diseases of animals. He had been employed in a stable for 2-J- years, where he had the superintendence of 40 horses, and said he had “watched the symptoms of horses.” This expression, whatever it may mean, did not show sufficient knowledge to render his opinion of any value.
*1912. Complaint is made because the court, in its instruction, used tbe following language: “Now, we all know tbat we have driven horses that have given evidence of scouring, and have driven them to the journey’s end, and come back safely.” The judge stated a matter of common knowledge, and immediately followed it by instructing the jury that if they should find that the ‘ ‘ scouring was such that an ordinary man, with ordinary sense and judgment, would know that it was unsafe to proceed, then it was the duty of the defendant to have turned around, and placed the horses somewhere.” The instruction was correct.
Judgment affirmed.
Montgomery, Hooker, and Moore, JJ., concurred. Long, C. J., did not sit.